PER CURIAM.
Jerome Bryant appeals his conviction for burglary of a structure and his sentence, including an order of restitution. We affirm the conviction and habitual offender sentence; however, we reverse the order of restitution to the extent that it orders $9000 of restitution for thefts that were, as the state concedes, not proven. See Perez v. State, 596 So.2d 487, 488 (Fla. 5th DCA 1992) (“It [is] error to order restitution on the uncharged counts.”). Reversed and remanded.
KAHN, C.J., WOLF, and BENTON, JJ., concur.